DETAILED ACTION

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Claim 1, line 25 of the claim, recites the limitation “and game includes”. As best understood this should be “and the game includes.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, prong 1
Claim 1 recites a VIP gaming service that comprises:
A private game server, including first software executing thereon, wherein the private game server is configured to provide a guaranteed bandwidth and quality of service (QoS) to at least one virtual reality game specified by a first player of a plurality of players, and wherein the first player is registered as a member of the VIP gaming system (additional element);
A web server in operative communication with the private game server and including an interactive interface executing thereon, where the web server is configured to provide access to the at least one virtual reality game at the private game server through the interactive interface and a computerized gaming device in operative communication with the web server and including second software executing thereon(additional element), whereby the second software is configured allow a second player of the plurality of players to select the at least one virtual reality game for play (at least managing personal behavior or relationships or interactions between people, including social activities such as games, which is grouped as a certain method of organizing human activity under the 2019 PEG; also configuring VIP games to play in exchange for a fee or purchase as described in Applicant’s specification (e.g., Fig. 3) is a fundamental economic principle or practice or a commercial or legal interaction, including an agreement in the form of a contract or sales activity, which is also grouped as a certain method of organizing human activity under the 2019 PEG);
wherein the interactive interface is configured to receive a selection of, a public game served by the web server and to privatize an instance of the at least one virtual reality game resulting in the guaranteed bandwidth and QoS provided by the first software, wherein the privatized instance of the at least one virtual reality game is hosted on the private game server and the game includes a permissions group including at least a portion of the plurality of players, and wherein the private game server provides the at least the portion of the plurality of players in the permissions group with access to the privatized instance of the at least one virtual reality game, access to alter circumstances of the privatized instance of the at least one virtual reality game, access to control interactions within the privatized instance of the at least one virtual reality game, access to create or modify environments within the privatized instance of the at least one virtual reality game, and access to transition] other players of the at least the portion of the plurality of players in the permissions group to the created or modified environments. (at 
Claim 11 recites a VIP gaming method which comprises:
receiving, at a web server, a request to privatize an instance of at least one virtual reality game wherein the privatized instance of the at least one virtual reality game is hosted by a private game server and has having a guaranteed bandwidth and quality of service (QoS) (at least managing personal behavior or relationships or interactions between people, including social activities such as games, which is grouped as a certain method of organizing human activity under the 2019 PEG; also configuring VIP games to play in exchange for a fee or purchase as described in Applicant’s specification (e.g., Fig. 3) is a fundamental economic principle or practice or a commercial or legal interaction, including an agreement in the form of a contract or sales activity, which is also grouped as a certain method of organizing human activity under the 2019 PEG); controlling, by the computerized gaming device of the first player of a plurality of players(additional element) entry to the privatized instance of the at least one virtual reality game through a permissions group (at least managing personal behavior or relationships or interactions between people, including social activities such as games, which is grouped as a certain method of organizing human activity under the 2019 PEG; also configuring VIP games to 
launching the privatized instance of the at least one virtual reality game at the private game server with players from the permissions group (at least managing personal behavior or relationships or interactions between people, including social activities such as games, which is grouped as a certain method of organizing human activity under the 2019 PEG; also launching a VIP game in response to a fee or purchase as described in Applicant’s specification (e.g., Fig. 3) is a fundamental economic principle or practice or a commercial or legal interaction, including an agreement in the form of a contract or sales activity, which is also grouped as a certain method of organizing human activity under the 2019 PEG); and
controlling, by the computerized gaming device of the first player, circumstances and interactions during the launched privatized instance of the at least one  virtual reality game, creating or modifying environments, by the computerized gaming device of the first player, within the privatized instance of the at least one virtual reality game and transitioning, by the computerized gaming device of the first player, players of the permissions group to the created or modified environment (at least managing personal behavior or relationships or interactions between people, including social activities such as games, which is grouped as a certain method of organizing human activity under the 2019 PEG; also launching a VIP game in response to a fee or purchase 
As indicated with underlining above, each of independent Claims 1 and 11 recites a series of steps instructing how to conduct a game, which is managing personal behavior or relationships or interactions between people, including social activities such as games, and thus grouped as a certain method of organizing human interactions under the 2019 PEG.  The game may or may not be purchased by a player, which is a fundamental economic principle or practice or a commercial or legal interaction, including an agreement in the form of a contract or sales activity, which is also grouped as a certain method of organizing human activity under the 2019 PEG.	
Dependent Claims 3 to 10 and 13 to 20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Accordingly, each of Claims 1, 3 to 11 and 13 to 20 recites an abstract idea in accordance with the 2019 PEG.
Step 2A, prong 2
This judicial exception is not integrated into a practical application for at least the following reasons.  

More specifically, the additional elements of one or more game servers, one or more interactive interfaces, a processor, a web server and a computerized gaming device are generically recited computer elements in independent Claims 1 and/or 11 (and their respective dependent claims) which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Mere instructions to implement an  indicative of integration into a practical application.
For at least these reasons, the abstract idea identified above in independent Claims 1 and 11 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.  
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using game rules (e.g., computer instructions) executed by a computer (e.g., game servers, processor, web server and computerized gaming device as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 11 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.

Step 2B
Each of Claims 1, 3 to 11 and 13 to 20 includes additional elements that are not sufficient to amount to significantly more than the judicial exception for at least the following reasons. 
The additional elements identified above, including one or more game servers, one or more interactive interfaces, a processor, a web server and a computerized gaming device, are computer components which are generically claimed to enable the game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, and (ii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  For storing and retrieving information in memory, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and for receiving or transmitting data over a network, e.g., using the Internet to gather data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Applicant’s specification generally describes the additional elements identified above, namely one or more game servers, one or more interactive interfaces, a processor, and a web server (page 14, lines 22 to 28).  Applicant’s background section discusses gaming servers using processors for delivering games to one or more interactive interfaces of computerized gaming devices (page 1, lines 11 to 20).  Additionally, Applicant’s specification describes the gaming devices as “any wirelessly capable or tethered computing appliances having browser capability, such as a smart phone, a tablet computer, a laptop computer, or a gaming station” (page 6, lines 10 to 14).
Further, Applicant’s specification does not describe any special programming or algorithms required for the above-identified additional elements to operate.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the gaming or computer industry.  However, by omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the gaming or computer industry.  In other words, Applicant's specification demonstrates the well-understood, routine, conventional nature of the additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Further, like SAP America v. Investpic, LLC. (Fed Cir., 2018), it is clear from the claims themselves and Applicant’s the specification, that these additional limitations require no improved computer resources, just already available computer components, with their already available basic functions, to use as tools in executing the claimed process. 

In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
None of Claims 1, 3 to 11 and 13 to 20 are limited by rules or steps that establish how the focus of the system and method is achieved.  Nor do these claims recite a technological solution to a technological problem.  Instead, these claims simply recite end results which attempt to cover any solution to an identified problem with no restriction on how the results are accomplished and no description of the mechanism for accomplishing the result.  As such, these claims do not provide significantly more because this type of recitation is equivalent to the words “apply it”. See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); and Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).  Furthermore, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
 Bilski, 561 U.S. at 610, 95 USPQ2d at 1009.  When viewed as a combination, the additional limitations in independent Claims 1 and 11 (and their respective dependent claims) as identified above simply instruct the practitioner to implement the concept of managing or conducting a game at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.
Because the claims simply instruct the practitioner to implement the abstract idea a high level of generality, these additional claim elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  In other words, these claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in McRO, 
Thus, none of the Claims 1, 3 to 11 and 13 to 20 amounts to significantly more than the abstract idea itself (Step 2B: NO).  Accordingly, none of Claims 1, 3 to 11 and 13 to 20 are patent eligible and each of these claims is rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trexler, US 2012/0172133 in view of Holt et al., US 2009/0029777, and Curtis et al., US 9007189.

In Reference to Claim 1 and 11  
Trexler teaches a very important person (VIP) gaming system and method that comprises a private game server including first software executing thereon, wherein the private game server is configured to provide at least one virtual reality game specified by a first player of a plurality of players, and wherein the first player is registered as a member  (paragraph 21 along with Figs. 1a and 1b, see also Par. 33-36 which teaches level of access permission and registration for better access to the system); a server including an interactive interface executing thereon wherein the server is configured to provide access to the at least one virtual reality game at the private game server through the interactive interface (Fig. 2 and Par. 37, 43-44), a computerized gaming device in operative communication with the server and including second software executing thereon, wherein the second software is configured to allow a second player of the plurality of players to select the at least one virtual reality game for play (Fig. 1a and 1b and Par. 24 “client”, paragraphs 37, 43 and 44 along with Fig. 2 which teach viewing and joining games); wherein interactive interface is configured to receive a selection of, a public game served by the web server and to privatize an instance of the at least one virtual reality game, where the privatized instance of the at least one virtual reality game is hosted on the private game server (paragraphs 37, 43 and 44 which teaches creating and joining games in the game club. See Par. 33 which teaches that the system can also support public games in additional to private club games) and game includes a permission group including at least a portion of the plurality of players, and where the private game server provides at least the portion of the plurality of players in the permissions group with access to the privatized instance of the at least one virtual reality game access to alter circumstances of the privatized instance of the at least one virtual reality game, access to control interactions within the privatized instance of the at least one virtual reality game, access to create and modify environments within the privatized instance of the at least one virtual reality game, and access to transition other players of the at least the portion of the plurality of players in the permissions group to the created or modified environments 
Further Trexler teaches that players may have different levels of access and unregistered players may have lesser functionality than registered players (Par. 33-34). However, Trexler does not explicitly teach that one or more of the VIP private game servers are enabled to provide a guaranteed bandwidth and quality of service (QoS).  Although the servers in Trexler inherently provide some level of bandwidth and quality of service (QoS), Trexler does not explicitly guarantee limits or thresholds for bandwidth and quality of service (QoS). Nor does Trexler explicitly teach where the server system includes a web server in operative communication with the private game server, and where the computerized gaming device in operative communication with the web server.
However, allocating different levels of bandwidth and quality of service (QoS) by servers to game players is well known.  For example, Holt et al. teaches an interactive gaming service having gaming servers that are enabled to provide different levels of bandwidth and quality of service (QoS) to players (paragraphs 388 to 390).  In other words, first servers are enabled to provide certain players with a higher amount of bandwidth and QoS level by first servers, while other players are allocated a lower amount 
It would have been obvious to one of ordinary skill in the at the time of filing of the claimed invention, to modify the gaming system and method of Trexler with servers enabled to provide different levels of bandwidth and quality of service (QoS) as advantageously taught by Holt et al. to enable some players (e.g., certain subscription or access level) to experience less latency between game actions which leads to a higher performance in the game and a more interactive gaming environment (paragraphs 389 and 390 of Holt).  
Curtis et al. teaches a computerized gaming system where the server architecture is composed of multiple servers including a web server and game servers and where the web server in operative communication with the private game server, and where the computerized gaming devices are operative communication with the web server (Fig. 1 Col.6 Line 53 – Col. 7 line 27 which teaches web servers which operate a website for gaming functionality and game servers for operating instance of a game and where the web servers mediate the connection between client devices and the game servers).
It would have been obvious to one of ordinary skill in the at the time of filing of the claimed invention, to modify the gaming system and method of Trexler and Holt et al. to include separate web and game servers as taught by Curtis et al. in order to divide gaming system functionality between different servers in order to avoid overloading the 
Furthermore, all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


In Reference to Claims 3 and 13
Trexler, Holt et al., and Curtis et al. teach where the interactive interface provides the first player with access to select the permissions group, and wherein the permissions group is issued invitations to enter the privatized instance of the at least one virtual reality game (Trexler Par. 38, 39, 46, 47 and 61).

In Reference to Claims 4 and 14
Trexler, Holt et al., and Curtis et al. teach where the issued invitations are transmitted, by the web server, through text or email communication (Trexler Par.  38, 39 and 46).

In Reference to Claims 5 and 15
Trexler, Holt et al., and Curtis et al. teach teaches that invitations include an interactive link to enter the privatized instance of the at least one virtual reality game (Trexler Par. 38, 39 and 46).

In Reference to Claims 6 and 16
Trexler, Holt et al., and Curtis et al. teach that, an invited player is enabled, by the interactive interface, to register to the VIP gaming system to be able to enter the privatized instance of the at least one virtual reality game (Trexler Par. 37, 43 and 47).

In Reference to Claims 7 and 17
Trexler, Holt et al., and Curtis et al. teach where the permissions group includes a Friends list of the first player (Trexler Par. 39 and 47).

In Reference to Claims 8 and 18
Trexler, Holt et al., and Curtis et al. teach teaches where the Friends list is periodically updated or edited by the web server (Trexler Par. 39 and 47 where user can updated or modify their friends list via the server interface and the changes are reflected. Thus as broadly claimed the user could periodically update their friend list and the server would update the list to reflect the changes).

In Reference to Claims 9 and 19
Trexler, Holt et al., and Curtis et al. teach where the permissions group includes clans of players (Lacking further definition for “clans” in the claims since Trexler paragraph 47 of Trexler allows the club founder to invite whomever they choose they could choose to invite clans of players).

In Reference to Claims 10 and 20
Trexler, Holt et al., and Curtis et al. teach that a clan leader of a clan of the clans of players invited to play the privatized instance of the at least one virtual reality game is enabled, by the interactive interface, to select members of the clan to enter the game (Par. 47 of Trexler which teaches controlling permissions and Par. 55 which teaches that a founder can assign administrator status to other members. So a person who identified as the leader of a “clan” of players within the club could be given administrator status in order to select members including those within their clan).

Response to Arguments
Applicant's arguments filed 02/01/2021 with regard to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that because the computer system allows designation of “private game” where setting of the game can be modified this represent an improvement to technology. However, these “improvements” are recited in applicant’s specification generically and at such a high level that they amount to little more than instructions to perform the functionality on a computer (See for example Par. 7 “and controlling circumstances and interactions in playing the game in the specific instance of play by the purchasing player as leader in the instance of the VIP game” and Par. 45 “It is noted herein that a user initiating a VIP game session is the gaming leader in the game, and may be given special powers to transform gaming environments, taking the other players into those environments during game play.”) which to the best of the examiner’s knowledge the entirety of the .
Applicant's arguments filed 02/01/2021 with regard to rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. As described above Trexler teaches where players with different levels of access may be given different game functionality, See Par. 33-34. As broadly claimed examiner considers any game executed between a controlled list of club members on the server to be a private game and thus the game server to be a “private game server.” In addition, although Holt et al. teaches where different players with different subscription levels may be provided with different QoS, one of ordinary skill in the art would understand that players of Trexler with different levels of access, e.g. players who had joined a club and registered, could similarly be provided with a different level of QoS. Thus the private club games served to such registered players would thereby be provided a guaranteed bandwidth and QoS and thus at least one of the games on the private game server would provide the higher level of QoS as required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715